United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Shreveport, LA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1999
Issued: April 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 29, 2011 appellant timely appealed the August 5, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which granted a schedule award.1 The
Board docketed the appeal as No. 11-1999.
This case was previously before the Board.2 Appellant, a 56-year-old mail handler, has
an accepted claim for lumbar strain and intervertebral disc disorder with myelopathy, which
arose on March 30, 2006. The last time the case was on appeal, OWCP denied his claim for a
schedule award. By order dated June 28, 2011, the Board remanded the case, in part, because the
district medical adviser (DMA) had not explained why the July 16, 2009 examination results
from Dr. Austin W. Gleason, III, ostensibly did not support a finding of lower extremity
impairment under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (2008). Dr. Gleason, a Board-certified orthopedic surgeon,
diagnosed degenerative disc disease at L2-3, L3-4, and L4-5 with mild spinal stenosis and lateral
1

Pursuant to the Federal Employees’ Compensation Act (FECA), 5 U.S.C. §§ 8101-8193, and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
2

Docket No. 10-1791 (issued June 28, 2011).

recess stenosis. He found nine percent impairment of the “total body” based on multilevel
degenerative discs with stenosis.3 In a report dated October 5, 2009, the DMA summarized
Dr. Gleason’s findings and noted, without explanation, that “there [was] no job-related
impairment of the lower extremities” under the A.M.A., Guides (6th ed. 2008). In a supplemental
report, also dated July 16, 2009, Dr. Gleason found six percent impairment of the right lower
extremity (RLE) due to peripheral vascular disease. OWCP, without referring the supplemental
report to the DMA, dismissed Dr. Gleason’s six percent RLE rating on the basis that the noted
impairment was not proved to be causally related to appellant’s accepted lumbar condition.
In setting aside OWCP’s May 14, 2010 decision, the Board found that the DMA’s
October 5, 2009 report lacked sufficient rationale, and therefore, his analysis was incomplete.
The Board also noted that OWCP should have forwarded Dr. Gleason’s supplemental report to
the DMA for review. Lastly, the Board advised that not all impairments to a scheduled member
need be employment related, and under certain circumstances, previous impairments may be
included in calculating the percentage of loss. The Board noted that the medical evidence
suggested that appellant’s peripheral vascular disease predated his March 30, 2006 employment
injury. Because OWCP had not properly developed the record with respect to his schedule
award claim, the Board remanded the case for further development, followed by the issuance of a
de novo decision regarding entitlement to a schedule award.4
On remand, the DMA, Dr. H. Mobley, reiterated, verbatim, his October 5, 2009 report.
He also provided a July 19, 2011 addendum in which he concurred with Dr. Gleason’s finding of
six percent RLE impairment for peripheral vascular disease.
By decision dated August 5, 2011, OWCP granted a schedule award for six percent
impairment of the right lower extremity.5 The award covered a period of 17.28 weeks from
July 16 to November 19, 2009.
Once again, the Board finds that the case is not in posture for decision because the
DMA’s analysis is incomplete. Dr. Mobley has yet to provide any rationale explaining why
appellant’s accepted lumbar condition presumably does not support entitlement to a schedule
award for lower extremity impairment. The A.M.A., Guides (6th ed. 2008) provides a specific
methodology for rating spinal nerve extremity impairment.6 It was designed for situations where
a particular jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings
for the spine.7 The impairment is premised on evidence of radiculopathy affecting the upper
3

Neither FECA nor the regulations provide for the payment of a schedule award for the permanent loss of use of
the back/spine or the body as a whole. 5 U.S.C. § 8107(c)(2006); 20 C.F.R. § 10.404(a)(2011); see Jay K.
Tomokiyo, 51 ECAB 361, 367 (2000). However, a schedule award is permissible where the employment-related
back condition affects the upper and/or lower extremities. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a(3) (January 2010).
4

The Board’s June 28, 2011 order is incorporated herein by reference.

5

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.

7

Id.

2

and/or lower extremities.8 The DMA’s October 5, 2009 and July 19, 2011 reports did not
identify the applicable criteria for rating spinal nerve extremity impairment, nor did Dr. Mobely
explain how Dr. Gleason’s July 16, 2009 examination findings presumably failed to support a
lumbar-related lower extremity impairment under the sixth edition of the A.M.A., Guides (2008).
As noted in the Board’s prior order dated June 28, 2011, once OWCP undertakes
development of the record, it must do a complete job in procuring medical evidence that will
resolve the relevant issues in the case.9 As the DMA’s October 5, 2009 and July 19, 2011
reports are incomplete, the case will be remanded to OWCP for further development. After
OWCP has developed the case record to the extent it deems necessary, a de novo decision shall
be issued.
IT IS HEREBY ORDERED THAT the August 5, 2011 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this order.
Issued: April 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

Id.

9

Richard F. Williams, 55 ECAB 343, 346 (2004).

3

